Citation Nr: 0715895	
Decision Date: 05/29/07    Archive Date: 06/11/07

DOCKET NO.  04-16 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of frozen 
feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1948 to 
December 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In September 2005, the Board remanded 
the veteran's claim to the RO for additional development.

This case has been advanced on the Board's docket.


FINDING OF FACT

The veteran has arthritis of the first metacarpal phalangeal 
joint of each foot with reflex sympathetic dystrophy of the 
feet that is more likely than not attributable to cold 
exposure during his active military service.


CONCLUSION OF LAW

The veteran has arthritis of the first metacarpal phalangeal 
joint of each foot with reflex sympathetic dystrophy of the 
feet that is the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).  The veteran 
contends that he experienced cold exposure to his feet during 
active military service, specifically while serving in Korea.  
He believes that he should be awarded service connection for 
residual disability resulting from the cold exposure to his 
feet.

A review of the medical evidence reveals that the veteran 
currently has diagnosed disabilities linked to cold injuries 
to his feet.  In September 2004 the veteran underwent VA 
examination in relation to his claim.  The examiner provided 
a diagnosis of frostbite injury of the feet by history, which 
history was presumably provided by the veteran.  No further 
information regarding any specific cold residual disability 
was provided.

Pursuant to the Board's September 2005 remand, the veteran 
was afforded another VA examination in October 2006 in order 
to identify each disability of the foot that was traceable to 
cold injury during the veteran's active military service.  
The October 2006 examiner diagnosed the veteran with 
degenerative joint disease of the feet.  X-ray evidence 
showed that there were mild degenerative changes in the first 
metacarpal phalangeal joint of each foot.  The examiner gave 
the opinion that the disability was at least as likely as not 
caused by or a result of in-service injury.  The evidence 
relied on by the examiner of an in-service injury was 
presumably the history provided by the veteran of exposure to 
subfreezing temperatures while in Korea in 1951 and 1952.  In 
an addendum in December 2006, the examiner reiterated the 
opinion that the veteran's degenerative joint disease of the 
feet was at least as likely as not caused by or a result of 
in-service cold injury.  The examiner also referenced 
supporting medical literature, namely Harrison's Principles 
of Internal Medicine (12th ed.).

Records from the veteran's private treating physician, 
E.D.A., M.D., also show current disability resulting from 
cold injury.  An August 2005 progress note reflects a 
diagnosis of RSD (reflex sympathetic dystrophy) as a result 
of a history of pernio (erythema and swelling due to cold) in 
Korea.  Again, the history of cold injury was provided by the 
veteran.

Notwithstanding the medical nexus opinions relating the 
veteran's current diagnoses to cold exposure and injury 
during service in Korea, the evidence must nonetheless show 
that the veteran indeed incurred a cold injury or experienced 
cold exposure during active military service.  See 38 C.F.R. 
§ 3.303.  In this case, the veteran's service medical records 
are devoid of any subjective complaints or clinical findings 
of residuals of cold injuries.  Nowhere is it denoted that 
the veteran was exposed to subfreezing temperatures.

Although there is no objective evidence that the veteran 
incurred cold injuries in service, he is competent to report 
on factual matters of which he has first-hand knowledge.  See 
Washington v. Nicholson, 19 Vet. App. 362 (2005).  The 
veteran has provided consistent statements and hearing 
testimony that he was exposed to subfreezing temperatures 
while he was stationed in Korea.  While he is not competent 
to provide a medical diagnosis such as frostbite, he may 
provide lay testimony concerning the signs and symptoms of 
cold injuries.  Additionally, the veteran's personnel records 
indicate that he received the Korean Service Medal, which 
supports the veteran's assertion of his service in Korea.  
The veteran has also submitted statements from his wife and 
former co-workers.  These statements indicate that the 
veteran has experienced symptoms relating to cold injury for 
at least several decades.  There is no indication that the 
veteran incurred a cold injury or experienced cold exposure 
after his separation from service.  The Board finds that the 
accumulated evidence, with resolution of reasonable doubt in 
the veteran's favor, is such to show that the veteran 
incurred cold injuries during active military service in 
Korea.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2006).

VA examination reports and private treatment records have 
identified residual disability, as described above, that the 
veteran currently suffers from as a result of cold exposure.  
There is no medical opinion evidence to contradict the 
conclusion that the veteran's residuals of cold injury are 
related to service.  Although it is curious that he did not 
seek treatment or file a claim for so long after military 
service (he filed a claim in 1953, but did not mention cold 
injury), the Board finds that the evidence provided in the 
medical examinations, when considered in light of the 
veteran's account of what happened in service, supports the 
contention that the residual disability was a result of 
active military service.  For that reason, a grant of service 
connection is warranted.


ORDER

Service connection for arthritis of the first metacarpal 
phalangeal joint of each foot with reflex sympathetic 
dystrophy of the feet as a result of cold exposure is 
granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


